Citation Nr: 0520514	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
bronchial concussion, to include chronic obstructive 
pulmonary disease (COPD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

3.  Entitlement to service connection for heart disease, 
other than hypertension.  

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 10 percent 
for scars as residuals of multiple shrapnel wounds of the 
back and posterior aspect of the left leg.  





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's daughter, and I. A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  His decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions in October 2002 and January 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

A hearing was held at the RO in Atlanta, Georgia, before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  
This type of hearing is often called a travel Board hearing.  
A transcript of that proceeding is of record.  At that 
hearing additional evidence was submitted, along with a 
written waiver of initial consideration of that evidence by 
the RO.  Generally see 38 C.F.R. § 20.1304(c) (2004).  

As the appeals regarding the evaluation of the service-
connected PTSD and scars involve original claims, the Board 
has framed those issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board advanced this case on the docket due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2004).  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

REMAND

The veteran was notified in January 1946 that a claim for 
service connection for hypertension (described as high blood 
pressure) was denied but he did not appeal that decision.  He 
was notified in March 1946 that the denial was confirmed and 
continued but, again, he did not appeal that decision.  The 
veteran was also notified in June 1954 that a claim for 
service connection for a lung condition was denied but he did 
not appeal that decision either.  

Prior to the October 2002 rating decision, the RO had never 
denied service connection for heart disease, other than 
hypertension.  The October 2002 decision denied that claim on 
a de novo basis but the January 2003 rating decision denied 
the claim on the basis that new and material evidence had not 
been submitted.  Because there had never been a prior final 
denial of service connection for heart disease, other than 
hypertension, this claim must be adjudicated on a de novo 
basis.  See 38 U.S.C.A. § 5108 (West 2002).  

Additionally, at the travel Board hearing the veteran 
testified that he felt that his current heart disease was due 
to a combination of hypertension and stress (from PTSD).  See 
pages 20 and 21 of the transcript of that hearing.  The Board 
construes this to be a claim for service-connection for heart 
disease as secondary to his service-connected PTSD.  This 
aspect of the claim has not yet been adjudicated by the RO.  

So, the veteran should be afforded a VA examination to 
determine the etiology of any heart disease that he now has, 
other than hypertension, to include whether any heart disease 
he now has is proximately due to or the result of, or 
aggravated by, his service-connected PTSD.  

It is not clear from the veteran's testimony whether he is 
claiming that his hypertension is secondary to his service-
connected PTSD.  In this regard, the Board observes that VA 
Form 10-2593, Record of Hospitalization, reflects that the 
veteran underwent VA hospitalization in September and October 
1955 and that the discharge diagnoses included a mild anxiety 
tension state manifested by, in part, mild systolic 
hypertension.  However, the complete clinical records of that 
period of VA hospitalization are not on file and should be 
obtained.  

At the travel Board hearing the veteran testified that he 
receives Social Security Administration (SSA) benefits but on 
official VA psychiatric examination in February 2002, his 
most recent psychiatric examination for rating purposes, he 
reported that these benefits were based on his retirement.  
So, it does not appear that there are any SSA records which 
would be relevant to the issues before the Board.  If this is 
incorrect, and the veteran does actually receive, or has in 
the past applied for, SSA disability benefits he must notify 
the RO so that those records can be obtained.  

A review of the claim file indicates that the veteran has 
been informed that his service medical records (SMRs) are 
missing and perhaps destroyed in a fire (which occurred in 
1973) (see page 3 of the hearing transcript) and he was 
requested to documentation in his possession concerning the 
SMRS and any other VA records he might have.  As to this, he 
was provided a complete copy of his claim file in April 1995.  

However, other information on file indicates that the 
veteran's claim file was simply temporarily misplaced.  A 
review of his claim file shows it to be intact and, further, 
that his SMRs are on file and also appear to be intact. 

The veteran has submitted private clinical records in support 
of his claims, including records from the Oconee Regional 
Medical Center and from Dr. Barrett, a treating physician.  
However, the veteran has at times reported having received 
treatment from multiple private clinical sources but it does 
not appear that he has presented this information in a clear 
manner which would assist the RO in fulfilling it duty to 
assist him in obtaining such evidence.  

Under 38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 
38 C.F.R. § 3.159(c) (2004) VA will make reasonable efforts 
to obtain private medical records.  

It was recently held by the United States Court of Appeals 
for the Federal Circuit that "the VCAA does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) (PVA).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA 
will assist in obtaining Federal and non-Federal records.  

So, the veteran should be contacted and requested to provide 
as much information as possible as to the dates and places of 
all postservice treatment that he has received for all of the 
disabilities herein at issue, so that the RO may attempt to 
obtain those records which are not already on file.  

At the travel Board hearing the veteran's daughter testified 
that his PTSD has worsened since his most recent official 
psychiatric rating examination in February 2002.  See page 7 
of that transcript.  While not as concise, the veteran's 
testimony at the travel Board hearing also suggests that he 
believes that his residuals of multiple shrapnel wounds of 
the back and posterior aspect of the left leg have also 
increased in severity since the last official rating 
examination in 2002.  Where a claimant asserts that service-
connected disability has undergone an increase in severity 
since the last rating examination, a new rating examination 
is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (19997) 
(citing VAOGCPREC 11-95).  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  Obtain and associate with the claim file all 
records pertaining to the veteran's 
VA hospitalization in September and October 1955. 

2.  Ask the veteran to clarify whether all private 
clinical records concerning all of the 
disabilities currently on appeal are now on file.  
With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.  This should include, but 
is not limited to, requesting that the veteran 
submit copies of all records in his possession 
that he has not previously submitted. 

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any heart disease he may 
now have, other than hypertension.   

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's heart disease, other than hypertension.  
Specifically, whether it is at least as likely as 
not that any heart disease, other than 
hypertension, is of service origin or whether it 
is at least as likely that it manifested within 
one year of service discharge in December 1945.  
Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed heart disease, other than hypertension, is 
otherwise proximately due to or the result of his 
already service-connected PTSD.  (Note:  this 
latter question includes indicating whether it is 
at least as likely as not that the service-
connected PTSD, has aggravated the claimed heart 
disease, other than hypertension, and, if so, 
to what extent above and beyond the level of 
impairment existing prior to the aggravation.)  
The examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable.  If 
however, no opinion can be rendered, please 
explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

4.  Schedule the veteran for a VA psychiatric 
examination to assess the current severity of his 
service-connected PTSD.  

The examiner should specifically indicate how all 
PTSD symptoms affect the veteran occupationally 
and socially in terms of the applicable rating 
criteria.  This includes providing a 
Global Assessment of Functioning (GAF) score and 
an explanation of the assigned score.  The 
examiner should also indicate whether the 
veteran's service-connected disabilities, alone, 
preclude substantially gainful employment.  
Discuss the rationale for the opinion.   

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

5.  The RO must schedule the veteran for an 
appropriate VA examination to determine the 
impairment from the service-connected residuals, 
including scarring, of multiple shrapnel wounds of 
the back and posterior aspect of the left leg.  
The claim folder should be made available to and 
be reviewed by the examiner. 

The examiner should note the size, location, and 
other relevant characteristics of the residuals 
scars.  The examiner should set forth findings as 
to the eight characteristics of disfigurement with 
respect to any scarring and whether any scarring 
is deep or superficial, i.e., whether it is 
associated with underlying soft tissue damage.  
The examiner should also indicate whether any scar 
is poorly nourished, tender and painful on 
objective demonstration, is subject to repeated 
ulceration or is unstable.  Any functional 
impairment due to scarring should also be 
identified and evaluated.  

The examiner should indicate the extent of bodily 
involvement, i.e., the percentage of total body 
surface area involved as well as the type and 
duration of treatment afforded the veteran.  Color 
photographs depicting the scarring should be taken 
and associated with the examination report.  The 
rationale for all diagnoses and opinions expressed 
must also be provided.

6.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  Thereafter, readjudicate the claims.  This 
should include adjudicating the claim for service 
connection for heart disease, other than 
hypertension, on the basis of being secondary to 
the veteran's service-connected PTSD and 
consideration of staged ratings for the veteran's 
increased ratings claims.  If the benefits sought 
remain denied, prepare a Supplemental Statement of 
the Case (SSOC) and send it to the appellant and 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


